849 F.2d 606Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eric Lee RAGSDALE, Petitioner-Appellant,v.Keith GIESE;  Jim C. Anders;  Frank Powell, Respondent-Appellee.
No. 88-7533.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 12, 1988.Decided:  June 3, 1988.

Eric Lee Ragsdale, appellant pro se.
Charles R. Norris (Nelson, Mullins, Riley & Scarborough), for appellee Giese.
John Marshall Allen (Nauful & Ellis, PA), for appellees Anders and Powell.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 and 28 U.S.C. Sec. 2254 is without merit.  However, we modify the district court's judgment to reflect that its dismissal for failure to exhaust is without prejudice.  28 U.S.C. Sec. 2106.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the district court's judgment as modified.  Ragsdale v. Giese, C/A No. 87-139 (D.S.C. Jan. 28, 1988).


2
AFFIRMED AS MODIFIED.